DETAILED ACTION
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The objection to the specification is withdrawn following the applicant’s amendment to the specification.
The rejection of claims 1, 2, 4, and 5 under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yoon et al. (US 2018/0114979) is withdrawn following the applicant’s amendment to claim 1.
The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2018/0114979) in view of Kurihara et al. (US 2005/0034299) is withdrawn following the applicant’s amendment to claim 1.
Yoon et al. (US 2018/0114979) teach an active material composite particle (10) or (20) comprising an electrode active material (11) or (21) and fine-grained solid electrolyte (12a) bound via a solid binder (13) to the surface of the electrode active material (11) or (21) (fig.2, par.0041).
The composite particles of Yoon et al. do not meet the limitation of a ratio S1/S2 of 0.01 or more, as in claim 1.
There are no prior art teachings that would motivate one of ordinary skill to modify Yoon et al. and obtain the composite particles in claim 1 of the instant application.
Yoon et al. teach that the composite particles (10) or (20) are made by mixing the components by ball milling (par.0085 and par.0097), but fail to teach the method in claim 6.
There are no prior art teachings that would motivate one of ordinary skill to modify Yoon et al. and obtain the method in claim 6 of the instant application.
Therefore, claims 1-7 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722